Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 5, 2020

                                      No. 04-19-00767-CV

                                      Maria Christina DIAZ,
                                            Appellant

                                                v.

                                         Felipe G. DIAZ,
                                             Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1992-CI-04150
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER

       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on May 4, 2020. On the extended due date, Appellant filed a second
motion for extension of time to file the brief until May 11, 2020.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 11, 2020. See TEX.
R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court